Citation Nr: 1313934	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  11-21 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than December 14, 2007 of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 


FINDING OF FACT

The Veteran clearly expressed his wish to withdraw this appeal in a February 2013 written statement that includes his name and claim number.


CONCLUSION OF LAW


The criteria for withdrawal of a substantive appeal have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2013 written statement, the Veteran expressed his wish to withdraw the appeal of entitlement to an effective date earlier than December 14, 2007 of the award of a TDIU.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Veteran's appeal withdrawal is in a written statement which includes his name, claim number, and clearly expresses his wish to withdraw this appeal.  When the Board received the Veteran's withdrawal, it had not yet issued a decision on this claim.  Accordingly, the criteria for withdrawal of an appeal have been met.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id.   


ORDER

Entitlement to an effective date earlier than December 14, 2007 of a total disability rating based on individual unemployability (TDIU) is dismissed. 




____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


